Exhibit 10-ad
 
 
FORM OF CHANGE IN CONTROL AGREEMENT
 
This Change in Control Agreement (“Agreement”) is entered into as of
____________________, by Trustmark Corporation, a Mississippi corporation (the
“Company”), and __________________ (the “Executive”).  The Company and Executive
have entered into this Agreement with reference to the following facts:
 
A.  
The Executive serves as an executive and is considered a key corporate officer
of the Company or one of its subsidiaries or affiliates.

 


 
B.  
The Board of Directors of the Company (“Board”) has determined that the
interests of the Company’s shareholders will be best served by ensuring that key
corporate officers will adhere to the policies of the Board and senior
management with respect to any event by which another entity would acquire
effective control of the Company.

 


 
C.  
The Board has also determined that it is in the best interests of the
shareholders to promote stability among key officers and employees, particularly
during the period leading up to and after another entity acquires effective
control of the Company.

 
NOW, THEREFORE, in consideration of the mutual premises and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:
 
1.  
Definition of Terms.  As used in this Agreement, the following terms shall have
the respective meanings indicated below:

 


 
A.  
“Base Salary” means the Executive’s annual base salary as in effect at any
particular time.

 


 
B.  
“Cause” means that the Executive has (i) committed an act of personal
dishonesty, embezzlement or fraud; (ii) misused alcohol or drugs; (iii) failed
to pay any obligation owed to the Company or any subsidiary or affiliate; (iv)
breached a fiduciary duty or deliberately disregarded any rule of the Company or
any subsidiary or affiliate; (v) committed an act of willful misconduct, or
intentionally failed to perform stated duties; (vi) willfully violated any law,
rule or regulation (other than misdemeanors, traffic violations or similar
offenses) or any final cease-and-desist order; (vii) disclosed without
authorization any Confidential Information of the Company or any subsidiary or
affiliate, or engaged in any conduct constituting unfair competition, or induced
any customer of the Company or any subsidiary or affiliate to breach a contract
with the Company or any subsidiary or affiliate; (viii) been convicted of, or
entered a guilty plea or plea of no contest to, any felony or misdemeanor
involving moral turpitude; (ix) continually failed to perform substantially
Executive's duties with and responsibilities to the Company or any subsidiary or
affiliate (other than any such failure resulting from incapacity due to
Disability) after a written demand for substantial performance is delivered to
the Executive by the Company which specifically identifies the manner in which
the Company believes that the Executive has not substantially performed the
Executive's duties and responsibilities; (x) violated in any material respect
the Company’s, any subsidiary’s or any affiliate's policies or procedures,
including without limitation, any applicable Code of Ethics; or (xi) engaged in
conduct that has resulted, or if it became known by any regulatory or
governmental agency or the public is reasonably likely to result, in the good
faith judgment of the Company, in material injury to the Company or any of its
subsidiaries or affiliates, whether monetary, reputational or otherwise.

 
 
 
 

--------------------------------------------------------------------------------

 


 
C.  
“Change in Control” means any one of the following events (i) the acquisition by
any person of ownership of, holding or power to vote more than twenty percent
(20%) of the Company’s voting stock; (ii) the acquisition by any person of the
ability to control the election of a majority of the Company’s board of
directors; (iii) the acquisition of a controlling influence over the management
or policies of the Company by any person or by persons acting as a “group”
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934
("Exchange Act"); or (iv) during any period of two consecutive years,
individuals (the “Continuing Directors”) who at the beginning of such period
constitute the board of directors (the “Existing Board”) cease for any reason to
constitute at least two-thirds thereof, provided that any individual whose
election or nomination for election as a member of the Existing Board was
approved by a vote of at least two-thirds of the Continuing Directors then in
office shall be considered a Continuing Director.  Notwithstanding the
foregoing, in the case of (i), (ii) and (iii) hereof, ownership or control of
the Company’s voting stock by a subsidiary of the Company or any employee
benefit plan sponsored by the Company or any subsidiary shall not constitute a
Change in Control.  For purposes of this subparagraph, the term “person” refers
to an individual or a corporation, partnership, trust, association, joint
venture, pool, syndicate, sole proprietorship, unincorporated organization of
any other form of entity not specifically listed herein.

 


 
D.  
“Disability” means that the Executive becomes physically or mentally disabled
during the Executive’s employment with the Company or any subsidiary or
affiliate so that the Executive is unable to perform the services required of
the Executive for a period of ninety (90) days.

 


 
E.  
“Good Reason” means (i) a material diminution in the Executive’s authority,
duties or responsibilities; (ii) a material diminution in the Executive’s base
compensation; (iii) a material breach of this Agreement by the Company; or (iv)
a relocation of the executive offices of the Company to a location more than
fifty (50) miles outside of Jackson, Mississippi, provided such relocation is
considered a material change in the location at which the Executive must perform
services.  The Executive is required to provide notice to the Company of the
existence of a condition described in this Section 1E. within a ninety (90) day
period of the initial existence of the condition, upon the notice of which the
Company shall have thirty (30) days to remedy the condition.  If the condition
is remedied within thirty (30) days, then “Good Reason” does not exist.  If the
condition is not remedied within thirty (30) days, then the Executive must
resign within ninety (90) days of the expiration of the remedy period.

 


 
2.  
Change in Control.  If at any time during the Executive’s employment the Company
experiences a Change in Control and within two (2) years after the date the
Change in Control occurs (i) the Executive’s employment is terminated other than
for Cause, death or Disability or (ii) the Executive resigns for Good Reason,
subject to Section 4 hereof, the Company shall pay to the Executive the
following amounts:

 


 
 

--------------------------------------------------------------------------------

 
 
A.  
The sum of (i) the Executive’s Base Salary and accrued vacation benefits through
the date of termination to the extent not theretofore paid in a lump sum as soon
as administratively practicable after the effective date of termination in
accordance with the Company’s usual payroll practices (not less frequently than
monthly) and (ii) the additional amount (the “CIC Severance Benefit”) equal to
the product of two times the sum of (1) Executive’s Base Salary immediately
prior to the Change in Control and (2) the average of the Executive's annual
bonus amounts earned for the two (2) years preceding the year of the Change in
Control (with a zero in the calculation for a year for which no bonus is paid)
in a lump sum within sixty (60) days after the effective date of termination.

 


 
B.  
The Company shall continue to provide to the Executive the medical, dental,
vision and group life insurance coverage provided by the Company or any
subsidiary or affiliate (the “Continuing Employee Benefits”) for eighteen (18)
months following the effective date of termination (based on such cost sharing
and benefits being provided to the Executive on the effective date of
termination, but subject to such changes as the Company or any subsidiary or
affiliate may adopt from time to time thereafter for its senior executives),
reduced by any similar benefits received from later employment, as if the
Executive had continued employment during such period; or, as an alternative
where such participation may not be continued by the Company or any subsidiary
or affiliate (or where such participation would adversely affect the tax status
of the applicable plan pursuant to which the benefits are provided or would
result in adverse tax consequences to the Company or any subsidiary or
affiliate), the Company may pay the Executive cash in lieu of such participation
in an amount equal to the applicable cost sharing percentage of the Executive’s
reasonable cost of obtaining comparable coverage or benefits, with any such cash
payments to be made in accordance with the ordinary payroll practices of the
Company (not less frequently than monthly) for employees generally for the
period during which such cash payments are to be provided.  The Continuing
Employee Benefits are intended to be provided concurrently with any federal and
state mandated post-termination health benefits.

 


 
C.  
Executive has previously been granted, and may in the future be granted, awards
pursuant to the Company’s 2005 Stock & Incentive Compensation Plan or any
successor plan (“Plan”).  Such stock awards shall vest in accordance with the
Plan and/or any applicable individual award agreements in the event of a Change
in Control.

 


 
3.  
 Confidentiality, Nonsolicitation and Noncompete.

 


 
3.1  
Confidentiality.  The Executive covenants and agrees that all trade secrets,
confidential information (including but not limited to confidential information
with respect to marketing, product offerings or expansion plans), and financial
matters of the Company and its subsidiaries and affiliates (collectively
“Confidential Information”) which are learned by him in the course of the
Executive's employment by the Company or its subsidiary or affiliate shall be
held in a fiduciary capacity and treated as confidential by him and shall not be
disclosed, communicated or divulged by him or used by him for the benefit of any
person or entity (other than the Company, its subsidiaries or affiliates) unless
expressly authorized in writing by the Company, or unless the Confidential
Information becomes generally available to the public otherwise than through
disclosure by the Executive.

 


 
 

--------------------------------------------------------------------------------

 
 
3.2  
Nonsolicitation.  The Executive agrees that (A) during the period the Executive
is employed with the Company or any subsidiary or affiliate and for a period of
twelve (12) months after the Executive’s employment is terminated other than for
Cause, death or Disability or the Executive resigns for Good Reason, but only if
the Executive is eligible to receive the payment provided under Section 2A(ii),
the Executive will not, without the prior written consent of the Board, directly
or indirectly, solicit, entice, persuade, or induce (i) any employee, director,
officer, associate, consultant, agent or independent contractor of the Company
or any subsidiary or affiliate (1) to terminate such person’s employment or
engagement by the Company or any subsidiary or affiliate or (2) to become
employed by any person, firm, partnership, corporation, or other such enterprise
other than the Company or any subsidiary or affiliate, or (ii) any customer or
client of the Company or any of subsidiary or affiliate for the purpose of
competing with the products or services provided by the Company or any
subsidiary or affiliate thereof, and (B) the Executive shall not following the
termination of the Executive's employment hereunder represent that the Executive
is in any way connected with the business of the Company or any subsidiary or
affiliate (except to the extent agreed to in writing by the Company).  For the
avoidance of any doubt, the restrictions in Section 3.2A above shall not apply
after termination of employment if the Executive is not eligible to receive the
payment under Section 2A(ii) because of the failure to provide the release of
claims required under Section 4.

 


 
3.3  
Noncompete.  The Executive agrees that during the period the Executive is
employed with the Company or any subsidiary or affiliate and, for a period of
twelve (12) months after the Executive's employment is terminated other than for
Cause, death or Disability or the Executive resigns for Good Reason, but only if
the Executive is eligible to receive the payment provided under Section 2A(ii),
the Executive will not (except as a representative of the Company or any
subsidiary or affiliate or with the prior written consent of the Company),
directly or indirectly, engage, participate or make any financial investment, as
an employee, director, officer, associate, consultant, agent, independent
contractor, lender or investor, in the business of any person, firm,
partnership, corporation or other enterprise that is engaged in direct
competition with the business of the Company or any subsidiary or affiliate in
any geographic area in which the Company or any subsidiary or affiliate is
conducting such business during such employment or on the date of termination of
employment, as applicable.  Nothing in this Section 3.3 shall be construed to
preclude the Executive from making any investments in the securities of any
business enterprise whether or not engaged in competition with the Company or
any subsidiary or affiliate, to the extent that such securities are actively
traded on a national securities exchange or in the over-the-counter market in
the United States or on any foreign securities exchange and represent less than
one-percent (1%) of any class of securities of such business
enterprise.  Executive acknowledges that if the Executive's employment with the
Company or any subsidiary or affiliate terminates for any reason, the Executive
can earn a livelihood without violating the foregoing restrictions and that the
time period and scope of the foregoing restrictions are reasonably required for
the protection of the Company’s valid business interests.  For the avoidance of
any doubt, the restrictions in this Section 3.3 shall not apply after
termination of employment if the Executive is not eligible to receive the
payment under Section 2A(ii) because of the failure to provide the release of
claims required under Section 4.

 


 
 

--------------------------------------------------------------------------------

 
 
3.4  
Remedies.  The Company would be damaged irreparably if any provision of Section
3 was not performed by the Executive in accordance with its terms or was
otherwise breached and that money damages would be an inadequate remedy for any
such nonperformance or breach.  Therefore, the Company or its successors or
assigns shall be entitled, in addition to any other rights and remedies existing
in their favor, including the right to retain the CIC Severance Benefits, to an
injunction or injunctions to prevent any breach or threatened breach of any such
provisions and to enforce such provisions specifically (without posting a bond
or other security).  Executive agrees that Company or its successors or assigns
may retain the CIC Severance Benefits as partially liquidated damages for such
breach and not as a penalty.  The Executive would be damaged irreparably if any
provision of Section 3 was not performed by the Company in accordance with its
terms or was otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach.  Therefore, the Executive shall be
entitled, in addition to any other rights and remedies existing in the
Executive's favor, to an injunction or injunctions to prevent any breach or
threatened breach of any such provisions and to enforce such provisions
specifically (without posting a bond or other security).

 
 
 
4.  
Release.  The payments and benefits to which the Executive is entitled pursuant
to Sections 2A(ii) and B are contingent upon the Executive executing a release
agreement in a form reasonably acceptable to the Company, and the applicable
revocation period having expired, before the sixtieth (60th) day after the
effective date of termination.

 


 
5.  
Excise Tax Limitation.

 


 
A.  
Notwithstanding anything contained in this Agreement (or in any other agreement
between Executive and the Company or any subsidiary or affiliate) to the
contrary, to the extent that any payments and benefits provided under this
Agreement or payments or benefits provided to, or for the benefit of, the
Executive under any plan or agreement of the Company or any subsidiary or
affiliate (such payments or benefits are collectively referred to as the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Payments shall be reduced if and to the extent that a reduction in the Payments
would result in the Executive retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes and the Excise Tax),
than the Executive would have retained had the Executive been entitled to
receive all of the Payments (such reduced amount is hereinafter referred to as
the “Limited Payment Amount”).  The Company shall reduce the Payments by first
reducing or eliminating those payments or benefits which are not payable in cash
and then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the date the “Determination” (as hereinafter defined) is delivered to the
Company and the Executive.

 


 
 

--------------------------------------------------------------------------------

 
 
B.  
The determination as to whether the Payments shall be reduced to the Limited
Payment Amount and the amount of such Limited Payment Amount (the
“Determination”) shall be made at the Company’s expense by an accounting firm
selected by the Company and reasonably acceptable to the Executive which is
designated as one of the five (5) largest accounting firms in the United States
(the “Accounting Firm”).  The Accounting Firm shall provide the Determination in
writing, together with detailed supporting calculations and documentation, to
the Company and the Executive on or prior to the date of termination of the
Executive’s employment if applicable, or at such other time as requested by the
Company or by the Executive.  Within ten (10) days of the delivery of the
Determination to the Executive, the Executive shall have the right to dispute
the Determination (the “Dispute”) in writing setting forth the precise basis of
the dispute.  If there is no Dispute, the Determination shall be binding, final
and conclusive upon the Company and the Executive.

 


 
C.  
Any Excise Tax payable hereunder shall be paid by the Executive.

 


 
6.  
Non-Assignment.  This Agreement and all of the Executive’s rights and
obligations hereunder are personal to the Executive and shall not be assignable;
provided, however, that upon the Executive's death all of the Executive’s rights
to cash payments under this Agreement shall inure to the benefit of the
Executive's surviving spouse, personal representative, designees or other legal
representatives, as the case may be.  Any person, firm or corporation succeeding
to the business of the Company by merger, purchase, consolidation or otherwise
shall assume by contract or operation of law the obligations of the Company
hereunder, provided, however, that the Company shall, notwithstanding such
assumption, remain liable and responsible for the fulfillment of its obligations
under this Agreement.

 


 
7.  
Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction such invalidity, legality or unenforceability will not affect any
other provision or any other jurisdiction, but this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 


 
8.  
Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by email
transmission or sent by certified, registered or express mail, postage
prepaid.  Any such notice shall be deemed given when so delivered personally, or
sent by email transmission (with confirmation of transmission), or if mailed,
the earlier of when received or five (5) days after the date of deposit in the
United States mail or with another delivery service, as follows:

 
 
 
 

--------------------------------------------------------------------------------

 
 
A.  
if to the Company, to:

 
Trustmark Corporation
248 East Capitol Street
Post Office Box 291
Jackson, MS 39205
Attention:  Chief Executive Officer
Email:  [insert]
 
B.  
if to the Executive, to:

 
[insert]
 
Any party may change its address for notice hereunder by notice to the other
parties hereto.
 
9.  
Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
representations, warranties and agreements, written or oral with respect thereto
between the Company and the Executive.

 


 
10.  
Waivers and Agreements.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 


 
11.  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Mississippi, without regard to its principle of
conflicts of law.

 


 
12.  
Headings.  The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 


 
 

--------------------------------------------------------------------------------

 
 
13.  
Omnibus 409A Provision.  The intent of the parties is that the payments and
benefits under this Agreement comply with an exemption from the application of
Section 409A of the Code and applicable guidance issued thereunder (“Section
409A”) or comply with the requirements of Section 409A.  To the extent an
exemption from Section 409A does not apply, it is intended that any payment or
benefit which is provided pursuant to or in connection with this Agreement which
is considered to be deferred compensation subject to Section 409A (“Deferred
Compensation”) shall be provided and paid in a manner, and at such time and in
such form, as complies with the requirements of Section 409A to avoid any
unfavorable tax consequences.  For purposes of this Agreement, all rights to
payments and benefits hereunder shall be treated as rights to receive a series
of separate payments and benefits to the fullest extent allowed by Section
409A.  Notwithstanding any other provision of this Agreement, payments or
provision of benefits in connection with a separation from service that are
Deferred Compensation will be delayed, to the extent applicable, until six
months after the separation from service or, if earlier, Executive’s death, if
Executive is a “specified employee” under Section 409A (the “409A Deferral
Period”).  In the event such payments are otherwise due to be made in
installments or periodically during the 409A Deferral Period, the payments which
would otherwise have been made in the 409A Deferral Period shall be accumulated
and paid in a lump sum as soon as the 409A Deferral Period ends, and the balance
of the benefits shall be made as otherwise scheduled.  In the event benefits are
required to be deferred, any such benefit may be provided during the 409A
Deferral Period at Executive’s expense, with Executive having a right to
reimbursement from the Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.  For purposes
of the payment of Deferred Compensation under this Agreement, termination of
employment will be read to mean a “separation from service” within the meaning
of Section 409A where it is reasonably anticipated that no further services
would be performed after that date or that the level of services Executive would
perform after that date (whether as an employee or independent contractor) would
permanently decrease to less than 50% of the average level of bona fide services
performed over the immediately preceding thirty-six (36)-month period.

 
IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first above written.
 


 
TRUSTMARK
CORPORATION                                                                           
EXECUTIVE
 


 
BY:____________________________                                                           BY:________________________________
 


 